This is an application for leave to appeal from refusal of a writ of habeas corpus. Petitioner is imprisoned under sentence of four years from June 5, 1947 for burglary and two years additional for escape in 1948. As the original sentence is not questioned the writ was properly denied. The record contains no copy of the proceedings, indictment, docket entries or commitment in *Page 703 
the escape case and no statement by the judge of the grounds of the application for habeas corpus or the questions involved other than reference to a stereotyped list of reasons for denying the writ. Petitioner alleges that in the escape case he was informed of the charges against him, arraigned immediately, pleaded not guilty, was tried, convicted and sentenced "without a verdict" in less than ten minutes; he was not "given time to obtain an attorney, nor would the state appoint" one for him. He says he "was not found guilty according to the commitment papers" at the House of Correction. He requests that the court will order all records in the case placed before it "(especially records of Plead. [sic] here at the house of correction signed by me.)" He does not allege that he asked time to obtain counsel or even asked appointment of counsel, and does not explain how any record would show that he was convicted without a verdict or how he was prejudiced by lack of counsel or by speedy trial.
Application denied, without costs.